Citation Nr: 0604021	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-17 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for left inguinal 
hernia, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had confirmed active service from June 1994 to 
June 1999.  He had additional prior active service of over 
one year and ten months and inactive military service of 
seven years and nine months.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an August 2004 decision, the Board denied service 
connection for hypertension and partially granted and 
partially denied service connection for dental condition.  
These claims are no longer on appeal.  

The Board also remanded claims for compensable evaluation for 
an anxiety disorder and for a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324.  The veteran filed a 
notice of disagreement for all three issues, but no statement 
of the case (SOC) was issued.  As such, these issues were not 
yet ripe for appellate review.  See 38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 
(1999).  Following the Board remand in August 2004, the RO 
issued a SOC for all three issues.  The veteran filed an 
appeal as to one issue, an evaluation of left inguinal 
hernia.  In addition, the RO increased the evaluation to 10 
percent disabling in a July 2005 rating determination.  
Therefore, the only issue before the Board is entitlement to 
an increased evaluation for left inguinal hernia, currently 
evaluated as 10 percent disabling.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  However, 
there is conflicting medical evidence as to whether the 
veteran's hernia is reducible.  VA examination report dated 
in January 2003 indicated that the veteran's hernia is easily 
reducible, while a private medical report dated in February 
2003 noted that it was not reducible.  In addition, the 
record includes no evaluation of the veteran's condition over 
the past 3 years.  This evidence is too remote in time to 
determine the current nature and extent of his disorder, 
particularly in light of the fact that the veteran provided 
evidence in 2005 that he changed positions at the postal 
service due to his hernia.  Additionally, the veteran is 
followed by a private physician and the last private records 
in the claims file are dated in March 2003.  VA's duty to 
assist includes obtaining recent medical records and thorough 
and contemporaneous examinations in order to determine the 
nature and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159 (2005).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should request that the 
veteran provide names and address of both 
VA and non-VA medical care providers who 
have treated the veteran for his hernia 
since March 2003.  After obtaining any 
necessary authorization, the RO/AMC 
should obtain any pertinent records, both 
private and VA, from 2003 to present, and 
associate them with the claims folder.  

2.  After completion of #1, schedule the 
veteran for a VA examination to determine 
the current level of impairment due to 
left inguinal hernia, including whether 
the veteran's hernia is readily reducible 
or not reducible.  The claims folder must 
be made available for review by the 
examiner.  Explanation for all opinions 
should be provided; including a 
discussion of evidence relied on for 
opinions.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased 
evaluation claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


